SCHOTTKY, J.
Frank Cooper was convicted by a jury of the crime of robbery in the first degree. He has appealed from the judgment which was entered.
Pursuant to Mr. Cooper’s request for counsel this court appointed William N. Foley of the Sacramento Bar to represent Mr. Cooper on this appeal. Mr. Foley has informed this court that after a review of the record and interviews *864with the appellant he has not found any meritorious grounds for an appeal.
We have reviewed the record and have concluded that the evidence is sufficient to sustain the conviction and that appellant Cooper received a fair trial.
The evidence shows that two men, one of whom was Cooper, entered Cal’s Liquor Store in Sacramento about 10 p.m. on the night of August 22, 1961. Cooper’s companion, who had a revolver, told the clerk, “You know what this is?” The clerk then gave Cooper’s companion approximately $50 and the robbers left.
One who participates in the commission of a robbery in which a deadly weapon is used is a principal and may be convicted for robbery in the first degree, even though he does not handle the weapon or take the property. (People v. Wade, 71 Cal.App.2d 646 [163 P.2d 59].)
The judgment is affirmed.
Pierce, P. J., and Friedman, J., concurred.